 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 17th day
of November, 2017 (the “Effective Date”) by and between EV Management, LLC, a
limited liability company (hereafter the “Company”) and Michael E. Mercer (the
“Employee”). The Company and Employee are referred to herein individually as a
“Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, the Company currently employs Employee; and

 

WHEREAS, the Company desires, for its continued success, to have the benefit of
services of experienced management personnel like Employee and thus believes it
is in the best interest of the Company and its owners that Employee be
reasonably secure in his employment and position with the Company so that
Employee can exercise independent judgment regarding the best interests of the
Company and its owners without distraction by uncertainties or risks regarding
Employee’s continued employment with the Company that would be created by the
possibility of Employee’s termination by the Company not for Cause (as defined
below) during the term of this Agreement;

 

WHEREAS, the Company believes it is in its best interests to provide Employee
with certain severance benefits in the event Employee’s employment with the
Company and any of its Affiliates (as defined below) is terminated not for Cause
by the Company, in order to induce Employee to continue to provide employment
services as described in this Agreement, and Employee desires to continue to
provide employment services as described herein; and

 

WHEREAS, Employee agrees that the severance benefits referenced in this
Agreement constitute a meaningful incentive for Employee to be reasonably secure
regarding Employee’s continued employment with the Company throughout the
Employment Period (as defined below);

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

1.           Definitions. In addition to the terms defined in the text of this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings ascribed thereto in this Section 1:

 

(a)          “Affiliate” means EV Energy Partners, L.P., or any entity, in
whatever form, of which the Company or EV Energy Partners, L.P., has ownership
or management control, as determined by the Compensation Committee.

 

(b)          “Base Salary” means Employee’s base salary, as specified in Section
3(a). For purposes of calculating the Severance Payment described in Section
4(b), “Base Salary” shall mean Employee’s then current Base Salary in effect as
of the Employment Termination Date (or, if such Employee’s Base Salary was
reduced within ninety (90) days prior to the Employment Termination Date without
Employee’s written consent, Employee’s annual Base Salary as in effect
immediately prior to the date of such reduction).

 

   

 

 

(c)          “Board” means the then-current Board of Directors of the Company or
the applicable Affiliate.

 

(d)          “Business Day” means any Monday through Friday, excluding any such
day on which banks are authorized to be closed in Texas.

 

(e)          “Cause” means any of the following: (1) Employee’s conviction by a
court of competent jurisdiction as to which no further appeal can be taken of a
felony or entering the plea of nolo contendere to such crime by Employee; (2)
the commission by Employee of a demonstrable act of fraud, or a misappropriation
of material funds or property, of or upon the Company or any Affiliate; (3) the
engagement by Employee, without the written approval of the Board or the
Compensation Committee, in any material activity which directly competes with
the business of the Company or any Affiliate, or which would directly result in
a material injury to the business or reputation of the Company or any Affiliate;
or (4) the repeated nonperformance of Employee’s duties to the Company or any
Affiliate (other than by reason of Employee’s illness or incapacity) that
continues after Notice (defined below) from the Board or Compensation Committee
to Employee of such nonperformance (which Notice specifically identifies the
manner and sets forth specific facts, circumstances and examples of which the
Board or Compensation Committee believes that Employee has not substantially
performed duties hereunder) and Employee’s continued failure to engage in such
nonperformance.

 

(f)          “Claim” means any claim, liability or obligation, of any nature,
arising out of or relating to this Agreement or an alleged breach of this
Agreement.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)          “Compensation Committee” means the Compensation Committee of the
Board.

 

EMPLOYMENT AGREEMENT PAGE 2



 

 

(i)          “Confidential Information” means information (whether or not
recorded in documentary form, or stored on any magnetic or optical disk or
memory) relating to the business, products, affairs and finances of the Company
or any Affiliate for the time being confidential to the Company or the
Affiliate, and trade secrets including, without limitation, technical data and
know-how relating to the business of the Company or any Affiliate or any of
their business contacts, including in particular (by way of illustration only
and without limitation): (a) information relating to the business of exploring,
acquiring, developing, exploiting and disposing of oil and natural gas resources
(regardless of when conceived, made, developed or acquired); (b) information
relating to the business or prospective business, current or projected plans or
internal affairs of the Company or any Affiliate; (c) information relating to
the current or prospective marketing or sales of any products or services of the
Company or any Affiliate, including non-public lists of customers’ and
suppliers’ names, addresses and contacts; sales targets and statistics; market
share and pricing information; marketing surveys; research and reports;
non-public advertising and promotional material; strategies; and financial and
sales data; (d) information relating to any actual or prospective business
strategies of the Company or any Affiliate; (e) information relating to any
actual acquisitions, investments or corporate opportunities or prospective
acquisition, investment targets or corporate opportunity; (f) know-how, trade
secrets, unpublished information relating to the Company or any Affiliate’s
intellectual property or to the creation, production or supply of any products
or services of the Company or any Affiliate; (g) information to which the
Company or any Affiliate owes an obligation of confidence to a third party
(including, without limitation, customers, clients, suppliers, partners,
investors, joint venturers and professional advisors of the Company or any
Affiliate); and (h) other commercial, financial or technical information
relating to the business or prospective business of the Company or any
Affiliate, or to any past, current or prospective client, customer, investor,
supplier, licensee, officer or employee, agent of the Company or any Affiliate,
or any Person interested in the share capital or assets of the Company or any
Affiliate, and any other Person to whom the Company or any Affiliate may provide
or from whom they may receive information (whether marked confidential or not).

 

(j)          “Dispute” means any dispute, disagreement, claim, or controversy
arising in connection with or relating to the Agreement, or to the validity,
interpretation, performance, breach, or termination of the Agreement.

 

(k)          “Employment Period” means from the beginning of the Initial Term
(defined below) of employment (and any extension thereof) through Employee’s
Employment Termination Date, subject to the provisions of Section 2(a).

 

(l)          “Employment Termination Date” means the date that Employee’s
employment with the Company, and all of its Affiliates if applicable, is
terminated for whatever reason. Notwithstanding anything contained herein to the
contrary, the date on which such a Separation from Service (as defined below)
occurs shall be the “Employment Termination Date” with respect to any payment of
deferred compensation hereunder that is subject to, and not exempt under, Code
Section 409A.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

(n)          “Good Reason” means the occurrence of any of the following events
(without Employee’s express written consent) (1) a reduction of Employee’s Base
Salary; (2) a material reduction in Employee’s authority, duties or
responsibilities of employment; (3) a material diminution in the authority,
duties or responsibilities of the supervisor to whom Employee is required to
report; (4) Employee’s primary place of employment is moved to a location
greater than fifty (50) miles away from its then current location; or (5) any
other action or inaction that constitutes a material breach by the Company of
the Agreement.

 

EMPLOYMENT AGREEMENT PAGE 3



 

 

In the case of Employee’s allegation of a Good Reason event, (i) Employee shall
provide Notice to the Board or Compensation Committee of the event alleged to
constitute Good Reason within sixty (60) days of Employee’s knowledge of such
event, and (ii) the Company shall have the opportunity to remedy the alleged
Good Reason event within thirty (30) days from receipt of Notice of such
allegation (the “Cure Period”). If the Company does not cure the circumstance
giving rise to Good Reason, the Employment Termination Date must occur within
thirty (30) days following the end of the Cure Period (as described in clause
(ii) above) in order for such termination to be considered a termination for
Good Reason.

 

(o)           “Notice” means a written communication complying with Section 23
of the Agreement (“notify” has the correlative meaning).

 

(p)          “Notice of Termination” means a written Notice which (a) indicates
the specific termination provision in the Agreement that is being relied upon,
(b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and (c) if the Employment
Termination Date is other than the date of receipt of such Notice, specifies the
Employment Termination Date (which date shall be not more than sixty (60) days
after the giving of such Notice). Any termination of Employee by the Company for
Cause, or by Employee for Good Reason, shall be communicated by Notice of
Termination to the other Party. The failure by Employee or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of such Party, or
preclude such Party from asserting, such fact or circumstance in enforcing such
Party’s rights.

 

(q)          “Person” means any individual, firm, corporation, partnership,
limited liability company, trust, or other entity, including any successor (by
merger or otherwise) of such entity.

 

(r)          “Qualifying Termination” means Employee’s Separation from Service
during the Employment Period due to (1) a termination of Employee’s employment
by Employee for Good Reason; (2) a termination of Employee’s employment by the
Company without Cause; or (3) a non-renewal of this Agreement by the Company
under Section 2(a). For purposes of clarity, a termination of Employee’s
employment due to Employee’s death or disability (as such term is defined under
Section 22(e)(3) of the Code) shall not be considered a “Qualifying
Termination.”

 

(s)          “Separation from Service” means a termination of all services
provided by Employee to the Company and its Affiliates, whether voluntarily or
involuntarily, as determined by the Company in accordance with the requirements
of Code Section 409A.

 

(t)          “Specified Employee” means a “specified employee,” as such term is
defined under Code Section 409A.

  

EMPLOYMENT AGREEMENT PAGE 4



 

 

2.            Employment.

 

(a)          Employment Period. Employee’s initial term of employment with the
Company under this Agreement shall be for the period from the Effective Date
through December 31, 2018 (the “Initial Term”). Thereafter, Employee’s term of
employment shall be automatically extended repetitively for an additional one
(1) year period on January 1, 2019, and each one-year anniversary thereof,
unless Notice of Termination (pursuant to Sections 1(p) and 5) is given by
either the Company or Employee to the other Party at least sixty (60) days prior
to the end of the Initial Term or any one-year extension thereof, as applicable,
that the Agreement will not be renewed for a successive one-year period after
the end of the current one-year period. Additionally, the Company and Employee
shall each have the right to give Notice of Termination to terminate this
Agreement at will, with or without Cause, at any time (including during the
Initial Term and any extension thereof) subject, however, to the terms and
conditions of this Agreement regarding the rights and duties of the Parties
following the Employment Termination Date. The Parties agree that in the event
of the death or disability (as such term is defined under Section 22(e)(3) of
the Code) of Employee, the Company will not be required to provide Notice of
Termination to terminate this Agreement and the Agreement will automatically
expire upon Employee’s death or disability.

 

(b)          Employment. Effective as of the Effective Date and continuing for
the Employment Period, Employee’s employment by the Company shall be subject to
the terms and conditions of this Agreement.

 

(c)          Position. As of the Effective Date, Employee will serve as
President and Chief Executive Officer of the Company.

 

(d)          Duties and Services. Employee agrees to serve in the position(s)
referred to in Section 2(c) of this Agreement and to perform the duties and
services appertaining to such offices, as well as such additional duties and
services appropriate to such offices upon which the Parties mutually may agree
from time to time. Employee’s employment shall also be subject to the policies
maintained and established by the Company from time to time, as the same may be
amended or otherwise modified.

 

Employee shall at all times use his best efforts to in good faith comply with
United States and foreign laws applicable to Employee’s actions on behalf of the
Company and its Affiliates. Employee understands and agrees that he may be
required to travel extensively at times for purposes of the Company’s business.

 

(e)          Other Interests. Employee agrees that, during the Employment
Period, he will devote substantially all his business time to the business and
affairs of the Company and its Affiliates. The foregoing notwithstanding, the
Parties recognize and agree that Employee may engage in passive personal
investments (such as real estate investments and rental properties) and other
civic and charitable activities (such as continued service on non-profit and/or
educational boards) that do not materially conflict with the business and
affairs of the Company or materially interfere with Employee’s performance of
his duties hereunder; provided, however, Employee agrees that if the
Compensation Committee or the CEO determines in good faith that continued
service with one or more civic or charitable entities is inconsistent with
Employee’s duties hereunder and gives written notice to Employee, he will
promptly resign from each such position.

 

EMPLOYMENT AGREEMENT PAGE 5



 

 

3.            Compensation and Benefits.

 

(a)          Base Salary. During the Employment Period, Employee shall receive a
minimum annual base salary of $400,000, which shall be prorated for any period
of less than 12 months. The Company shall review Employee’s Base Salary on an
annual basis and may, in its sole discretion, increase (but not decrease) the
Base Salary, and thereafter references in this Agreement to “Base Salary” shall
refer to annual Base Salary as adjusted. The Base Salary shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to executives, but no less frequently than monthly.

 

(b)          Reimbursement of Business Expenses. During the Employment Period,
subject to the Company’s standard policies and procedures with respect to
expense reimbursement as applied to its executives generally, the Company shall
reimburse Employee for, or pay on behalf of Employee, the reasonable and
appropriate expenses incurred by Employee for business related purposes,
including reasonable and customary dues and fees to industry and professional
organizations and costs of entertainment and business development.

 

(c)          Employee and Executive Benefits Generally. During the Employment
Period, Employee shall be eligible for participation in all employee and
executive benefit plans and programs of the Company, including without
limitation, retirement and savings plans, medical and life insurance plans, and
other fringe benefits, as in effect from time to time, to the same extent as
available to other officers of the Company under the terms and conditions of
such plans or programs. Nothing herein shall be construed to prevent the Company
(or other plan sponsor of any plan) from amending or terminating any such plan
at any time, in its discretion, subject to the terms and conditions of the plan.

 

(d)          Vacation and Holidays. During the Employment Period, Employee shall
be entitled initially to 25 days of paid vacation per calendar year, as accrued
in accordance with the Company’s vacation benefit policy. The Company may be
converting to a Paid-Time-Off Policy (“PTO”) and, upon such conversion,
Employee’s vacation time will be replaced with PTO leave, as applicable to
similarly situated employees.

 

4.          Rights and Payments Upon Termination. Employee’s right to
compensation and benefits for periods after the Employment Termination Date
shall be determined in accordance with this Section 4, as follows:

 

(a)          Minimum Payments. Employee shall be entitled to the following
minimum payments under this Section 4(a), in addition to any other payments or
benefits to which he is entitled to receive under the terms of this Agreement or
any employee benefit plan or program:

 

(1)         Employee’s accrued and unpaid Base Salary through the Employment
Termination Date;

 

EMPLOYMENT AGREEMENT PAGE 6



 

 

(2)         Employee’s accrued and unused vacation days or PTO through the
Employment Termination Date (subject to the terms and conditions of the vacation
policy and/or PTO policy); and

 

(3)         reimbursement of Employee’s reasonable business expenses that were
incurred but unpaid as of the Employment Termination Date.

 

Such salary and accrued vacation days shall be paid to Employee within the next
applicable pay period following the Employment Termination Date in a cash lump
sum less applicable withholdings. Business expenses shall be reimbursed in
accordance with the Company’s normal policy and procedures.

 

(b)          Severance Payment. Subject to the other provisions of this
Agreement, if Employee incurs a Qualifying Termination and timely executes and
returns to the Company (and does not revoke) a release of claims on the form
provided to Employee by the Company for such purpose at the time of Employee’s
Qualifying Termination (the “Release”), as provided for in Section 15 of this
Agreement, the Company shall:

 

(1)         pay Employee (a) a lump sum cash payment equal to two (2) times the
sum of Employee’s Base Salary, and (b) either (i) the target bonus amount
Employee is eligible to receive under the applicable Key Employee Incentive Plan
as defined therein and if still effective at the time of the Qualifying
Termination or (ii) the amount Employee earned as a bonus in the year prior to
the year of the Qualifying Termination, whichever is the applicable and greater
bonus amount (collectively, the “Severance Payment”), less all required
employment taxes and any other appropriate withholdings, on the first payroll
date immediately following the date that the Release becomes effective. In the
event that the period for signing, returning and revoking the Release spans two
(2) tax years, the first payment will be paid in the second tax year; and

 

(2)         maintain continued group health plan coverage following the
Employment Termination Date under all group health plans subject to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) (as
codified in Code Section 4980B and Part 6 of Subtitle B of Title I of ERISA) for
Employee and Employee’s eligible spouse and dependents for the maximum period
for which such qualified beneficiaries are eligible to receive COBRA coverage.
However, Employee (and Employee’s spouse and dependents) shall not be required
to pay more for such COBRA coverage than is charged by the Company to its
officers who are then in active service for the Company and receiving coverage
under such plan and, therefore, the Company shall be responsible for the
difference between the amount charged hereunder and the full COBRA premiums. In
all other respects, Employee (and Employee’s spouse and dependents) shall be
treated the same as other COBRA qualified beneficiaries under the terms of such
plans and the provisions of COBRA. In the event of any change to a group health
plan following the Employment Termination Date, Employee and Employee’s spouse
and dependents, as applicable, shall be treated consistently with the
then-current officers of the Company with respect to the terms and conditions of
coverage and other substantive provisions of the plan. Following the Employment
Termination Date, Employee and Employee’s spouse hereby agree to acquire and
maintain any and all coverage that either or both of them are entitled to at any
time during their lives under the Medicare program or any similar program of the
United States or any agency thereof. Employee and Employee’s spouse further
agree to pay any required premiums for Medicare coverage from their personal
funds.

 

EMPLOYMENT AGREEMENT PAGE 7



 

 

(c)          Limitation on Severance Payment. For purposes of clarity, in the
event of (i) resignation or other voluntary termination of Employee’s employment
by Employee without Good Reason, (ii) termination of Employee’s employment by
the Company for Cause or (iii) termination of Employee’s employment due to
Employee’s death or “disability” (as such term is defined under Section 22(e)(3)
of the Code), the Company shall have no obligation to provide the Severance
Payment described in Section 4(b), except to offer COBRA coverage (as required
by COBRA) but not at the discounted rate described in Section 4(b)(2). Employee
shall still be entitled to receive the minimum payments provided under
Section 4(a).

 

5.            Notice of Termination. If the Company or Employee desires to
terminate Employee’s employment hereunder at any time during, as of, or prior
to, expiration of the Employment Period, such Party shall do so by giving
written Notice of Termination to the other Party, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. No
further renewals of Employee’s term of employment hereunder shall occur pursuant
to Section 2(a) after the giving of such Notice of Termination.

 

6.            No Rights as an Owner. Employee shall not have any rights as an
owner of the Company or any Affiliate as a result of this Agreement, or as a
result of any action taken (or omitted to be taken) by the Company or an
Affiliate with respect to this Agreement.

 

7.            Restrictive Covenants. As an inducement to the Company to enter
into this Agreement, Employee represents to, and covenants with or in favor of,
the Company that Employee will comply with all of the restrictive covenants set
out in Sections 8 through 12, as a condition to the Company’s obligation to
provide the Severance Payment and any other benefits to Employee under the
Agreement.

 

8.            Trade Secrets.

 

(a)          Access to Trade Secrets. As of the Effective Date and on an ongoing
basis, the Company agrees to give Employee access to Trade Secrets which
Employee did not have access to, or knowledge of, before the Effective Date.

 

(b)          Access to Specialized Training. As of the Effective Date and on an
ongoing basis, the Company has provided, and agrees to provide on an ongoing
basis, Employee with Specialized Training which Employee does not have access
to, or knowledge of, before the Effective Date.

 

EMPLOYMENT AGREEMENT PAGE 8



 

 

(c)          Agreement Not to Use or Disclose Trade Secrets. In exchange for the
Company’s promises to provide Employee with access to Trade Secrets and
Specialized Training and the other consideration provided to Employee under this
Agreement, Employee agrees not to disclose to any Person, or publish or use for
any purpose, any Trade Secrets, except as required in the ordinary course of
business of the Company or an Affiliate or as authorized by the Board or
Compensation Committee.

 

(d)          Definitions. The following terms, when used in this Agreement, are
defined below:

 

(1)         “Specialized Training” includes the training the Company or an
Affiliate provides to Employee that is unique to its business and enhances
Employee’s ability to perform Employee’s job duties effectively.

 

(2)         “Trade Secrets” means any and all information and materials (in any
form or medium) that are proprietary to the Company or an Affiliate, or are
treated as confidential by the Company or Affiliate as part of, or relating to,
all or any portion of its or their business, including information and materials
about the products and services offered, or the needs of customers served, by
the Company or Affiliate; compilations of information, records and
specifications, properties, processes, programs, and systems of the Company or
Affiliate; research of or for the Company or Affiliate; and methods of doing
business of the Company or Affiliate. Trade Secrets include, without limitation,
all of the Company’s or Affiliate’s technical and business information, whether
patentable or not, which is of a confidential, trade secret or proprietary
character, and which is either developed by Employee alone, with others or by
others; lists of customers; identity of customers; contract terms; bidding
information and strategies; pricing methods or information; computer software;
computer software methods and documentation; hardware; the Company’s or
Affiliate’s methods of operation; the procedures, forms and techniques used in
servicing accounts; and other documents, information or data that the Company
requires to be maintained in confidence for the business success of the Company
or any Affiliate.

 

9.            Confidential Information.

 

(a)          Confidential Information Defined. For purposes of this Section 9,
the term “Company” shall include the Company and its Affiliates. During the
course of Employee’s employment with the Company, the Company will (1) disclose
or entrust to Employee, and provide Employee with access to, Confidential
Information, (2) place Employee in a position to develop business goodwill
belonging to the Company, and (3) disclose or entrust to Employee business
opportunities to be developed for the Company.

 

EMPLOYMENT AGREEMENT PAGE 9



 

 

(b)          Protection of Confidential Information.

 

(1)         Employee acknowledges that Confidential Information has been and
will be developed or acquired by the Company or an Affiliate through the
expenditure of substantial time, effort and money and provides the Company or an
Affiliate with an advantage over competitors who do not know or use the
Confidential Information. Employee further acknowledges and agrees that the
nature of the Confidential Information obtained during Employee’s employment
would make it difficult, if not impossible, for Employee to perform in a similar
capacity for a business competitive with the Company or an Affiliate without
disclosing or utilizing Confidential Information.

 

(2)         During and following Employee’s employment by the Company or an
Affiliate, Employee shall hold in confidence and not directly or indirectly
disclose except in the course of performance of his duties for the Company or an
Affiliate, use, copy or make lists of any Confidential Information, except to
the extent necessary to carry out Employee’s duties on behalf of the Company or
an Affiliate. Employee agrees to give the Company Notice of any and all attempts
to compel disclosure of any Confidential Information within one (1) Business Day
after Employee is informed that such disclosure is being, or will be, compelled.
Such written Notice shall include a description of the Confidential Information
to be disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the Confidential Information is to
be disclosed, and shall contain a copy of the subpoena, order or other process
used to compel disclosure.

 

(3)         This confidentiality covenant shall be in addition to, and shall not
waive, limit or restrict in any way, any confidentiality provisions in any other
confidentiality agreement or post-employment covenant between the Parties or
otherwise.

 

10.         Duty to Return Company Documents and Property. On or before the
Employment Termination Date, Employee shall immediately return and deliver to
the Company any and all papers, books, records, documents, memoranda and
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, belonging to the Company or an Affiliate or relating to their
businesses, in Employee’s possession, whether prepared by Employee or others. If
at any time after the Employment Termination Date, Employee determines that
Employee has any Trade Secrets or Confidential Information in Employee’s
possession or under his control, Employee shall immediately return same to the
Company, including all copies thereof.

 

All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Confidential Information
or Trade Secrets, and all equipment, computers, mobile phones, components,
manuals, parts, keys, tools, and the like in Employee’s custody, possession or
under his control that have been obtained by, prepared by, or provided to,
Employee by the Company or any Affiliate in the course or scope of Employee’s
employment with the Company (or any Affiliate) shall be the exclusive property
of the Company (or such Affiliate, as applicable), shall not be copied and/or
removed from the premises of the Company or any Affiliate, except in pursuit of
the business of the Company or an Affiliate, and shall be delivered to the
Company or an Affiliate, as applicable, without Employee retaining any copies or
electronic versions, within one (1) day following the Employment Termination
Date or at any other time requested by the Company.

 

EMPLOYMENT AGREEMENT PAGE 10



 

 

11.         Inventions and Other Works. Any and all writings, computer software,
inventions, improvements, processes, procedures and/or techniques which Employee
may make, conceive, discover, or develop, either solely or jointly with any
other Person, at any time during employment, whether at the request or upon the
suggestion of the Company or an Affiliate or otherwise, which relate to or are
useful in connection with any business now or hereafter carried on or
contemplated by the Company or an Affiliate, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of the Company or an Affiliate, as applicable. Employee agrees to take
any and all actions necessary or appropriate so that the Company or the
Affiliate can prepare and present applications for copyright or Letters Patent
therefor, and secure such copyright or Letters Patent wherever possible, as well
as reissue renewals, and extensions thereof, and obtain the record title to such
copyright or patents. Employee shall not be entitled to any additional or
special compensation or reimbursement regarding any such writings, computer
software, inventions, improvements, processes, procedures and techniques.

 

12.         Non-Solicitation Restriction. During employment and for a period of
twelve (12) months after the Employment Termination Date, Employee will not,
whether for his own account or for the account of any other Person (other than
the Company or its Affiliates), intentionally solicit, endeavor to entice away
from the Company or its Affiliates, or otherwise interfere with the relationship
of the Company or its Affiliates with any Person who is employed by the Company
or an Affiliate (including any independent consultants).

 

13.         Tolling. If Employee violates any of the restrictions contained in
Sections 10 through 12, then notwithstanding any provision hereof to the
contrary, the restrictive period will be suspended and will not run in favor of
Employee from the time of the commencement of any such violation, unless and
until such time when Employee cures the violation to the reasonable satisfaction
of the Board or the Compensation Committee.

 

14.         Reformation. If a court rules that any time period or the geographic
area specified in any restrictive covenant in Sections 8 through 12 is
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of such unenforceable
portion, or both, so that the restrictions may be enforced in the geographic
area and for the time to the full extent permitted by law.

 

EMPLOYMENT AGREEMENT PAGE 11



 

 

15.         Release Agreement. As a condition to the receipt of the Severance
Payment under Section 4(b), Employee must first execute the Release and return
it to the Company. The Release shall be in substantially the same form as
attached hereto as Exhibit A (with any changes to such form as the Company may
reasonably require, in its discretion, to reflect the circumstances relating to
the termination of Employee’s employment, any changes in applicable law or other
legal authority, or any agreement by the Company not to require a release with
respect to one or more particular or potential claims). The Company shall
deliver the Release to Employee within five (5) Business Days after the
Employment Termination Date. Employee must return the executed Release within
the twenty-one (21) or forty-five (45) day, whichever is applicable, period
following the date of his receipt of the Release, as applicable and stated in
the Release. If the Release delivery and non-revocation period spans two taxable
years, the Severance Payment will always commence or be made in the second
taxable year. The Company shall also execute the Release, after it has been
signed and returned by Employee, within three (3) Business Days after the end of
the revocation period specified in the Release. No Severance Payment shall be
provided by the Company unless and until the Release has been executed by
Employee, has not been revoked, and is no longer subject to revocation by
Employee. The Release shall not release any claim or cause of action by or on
behalf of Employee for (a) any payment or other benefit that is required under
this Agreement prior to the receipt of such benefit by or on behalf of Employee
or (b) a breach of this Agreement by the Company.

 

16.         No Additional Severance Payments. Employee acknowledges and agrees
that he shall not be a participant in, and he hereby waives any right to
participate in, any severance pay plan (as the same may be amended from time to
time) that generally covers employees of the Company or an Affiliate such as to
preclude duplicative severance pay benefits that are in addition to those
provided to Employee under the terms of this Agreement and, in such event, such
other severance pay benefits shall not be provided to Employee.

 

17.         No Disparaging Comments. Employee and the Company shall refrain from
any criticisms or disparaging comments about the other Party; provided, however,
that nothing in this Agreement shall apply to or restrict in any way the
communication of information to any governmental law enforcement agency by
either Party that is required by compulsion of law or for internal statements in
the course of performance of his duties for the Company. A violation or
threatened violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights under this provision are in addition to any and all
rights and remedies otherwise afforded by law to the Parties.

 

Employee acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under any other state
constitution which may be deemed to apply) and rights to disclose, communicate,
or publish disparaging information or comments concerning or related to the
Company; provided, however, nothing in this Agreement shall be deemed to prevent
Employee from testifying fully and truthfully in response to a subpoena from any
court or from responding to an investigative inquiry from any governmental
agency.

 

For all purposes of the obligations of Employee under this Section 17, the term
“Company” refers to the Company and its Affiliates, and its and their directors,
officers, employees, owners, partners and agents.

 

EMPLOYMENT AGREEMENT PAGE 12



 

 

18.         Tax Withholding. The Company or its Affiliate shall withhold from
any payments or benefits under this Agreement (whether or not otherwise
acknowledged under this Agreement) all federal, state, local, or other taxes
that it is required to withhold.

 

19.         Employment Status. Nothing in this Agreement provides Employee with
any right to continued employment with the Company or any Affiliate, or shall
interfere with the right of the Company or an Affiliate to terminate Employee’s
employment at any time subject to their obligations under this Agreement.

 

20.         Company’s Successor and Assignment. In addition to any obligations
imposed by law upon any successor to the Company, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company, as previously
defined, and any successor by operation of law or otherwise, and any successor
to the business and/or assets of the Company (as provided above) which assumes
and agrees to perform this Agreement.

 

21.         Employee’s Successor. This Agreement is personal to Employee and
shall not be assigned by Employee. Any purported assignment by Employee shall be
null and void from the initial date of the purported assignment. If Employee
should die after the occurrence of a Qualifying Termination event, but before
any payment or other benefit to which Employee is entitled to receive under this
Agreement has been fully received by Employee, all payments or other benefits
which Employee would have been entitled to receive had he continued to live
shall be made or provided in accordance with the terms of this Agreement to
Employee’s surviving lawful spouse, if any, or if not, to his estate upon
receipt by the Company of proper instructions regarding the lawful
representative of such estate.

 

22.         Restricted Assignment. Except as expressly provided in Sections 20
and 21, this Agreement, and the rights and obligations of the Parties hereunder,
are personal in nature, and neither this Agreement, nor any right, benefit, or
obligation of either Party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other Party. Any attempted assignment,
transfer, or delegation in violation of the preceding sentence shall be void and
of no force or effect.

 

23.         Notice. Each Notice or other communication required or permitted
under this Agreement shall be in writing and transmitted or delivered by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), prepaid telecopy or facsimile, or prepaid certified United States
mail (with return receipt requested), addressed (in any case) to the other Party
at the address for that Party set forth below that Party’s signature on this
Agreement, or at such other address as the recipient has designated by Notice to
the other Party.

 

EMPLOYMENT AGREEMENT PAGE 13



 

 

Each Notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail, shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.)
Nevertheless, if the date of delivery is after 5:00 p.m. (local time of the
recipient) on a Business Day, the Notice or other communication shall be deemed
given, received and effective on the next Business Day.

 

24.         Waiver and Amendment. No term or condition of this Agreement shall
be deemed waived other than by a writing signed by the Party against whom or
which enforcement of the waiver is sought. Without limiting the generality of
the preceding sentence, a Party’s failure to insist upon the other Party’s
strict compliance with any provision of this Agreement or to assert any right
that a Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances, and shall
not constitute a waiver of that term or condition for the future or a waiver of
any other term or condition. No amendment, termination or other modification of
this Agreement shall be effective unless stated in a writing signed by the
Parties.

 

25.         Severability and Reformation. It is the desire of the Parties hereto
that this Agreement be enforced to the maximum extent permitted by law, and
should any provision contained herein be held invalid or otherwise unenforceable
by a court of competent jurisdiction, the Parties hereby agree that such
provision shall be reformed to create a valid and enforceable provision to the
maximum extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of this Agreement which shall remain fully enforceable. This
Agreement should be construed by limiting and reducing it only to the minimum
extent necessary to be enforceable under applicable law. Any such determination
or reformation shall not be binding on any court or other governmental authority
not otherwise bound to follow such conclusions under applicable law.

 

26.         Compliance with Code Section 409A. Any provisions of the Agreement
that are subject to Code Section 409A and the regulations and other authority
issued thereunder by the appropriate governmental entity (“Section 409A”) are
intended to comply with all applicable requirements of Section 409A, or an
exemption from the application of Section 409A, and shall be interpreted and
administered accordingly. Notwithstanding any provision of this Agreement to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit that constitutes “non-qualified deferred compensation” (within
the meaning of Section 409A) upon or following a termination of Employee’s
employment unless such termination is also a Separation from Service and, for
purposes of any such provision, references herein to a “termination,”
“termination of employment” or like terms shall mean a Separation from Service.

 

EMPLOYMENT AGREEMENT PAGE 14



 

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
required by Section 409A for a Specified Employee, then if Employee is on the
applicable date a Specified Employee, any such payment that Employee would
otherwise be entitled to receive during the first six months following his
Separation from Service shall be accumulated and paid, within ten (10) days
after the date that is six months following the Employment Termination Date, or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest such as, for example, upon
he Employee’s death.

 

With respect to any amounts or benefits that are subject to Section 409A, this
Agreement shall in all respects be administered in accordance with Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. In no event may Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.

 

All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A. Within the
time period permitted by Section 409A, the Company may, in consultation with
Employee, modify the Agreement in the least restrictive manner necessary and
without any diminution in the value of payments or other benefits to Employee
hereunder, in order to avoid the imposition of accelerated tax, additional tax
and/or penalties on Employee under Section 409A.

 

Notwithstanding the foregoing, the Company makes no representations, warranties,
or guarantees regarding the tax treatment of this Agreement or the Severance
Payment under Section 409A or otherwise, and has advised Employee to obtain his
own tax advisor regarding the tax consequences of this Agreement.

 

27.         Cooperation. Employee agrees that he will reasonably cooperate
(taking into account his personal and professional schedule) in any litigation,
proceeding, investigation or inquiry in which the Company or any of its
Affiliates may be or become involved. Employee also agrees to reasonably
cooperate with any internal investigation or inquiry conducted by or on behalf
of the Company or an Affiliate. Such cooperation shall include Employee making
himself reasonably available (taking into account his personal and professional
schedule), upon the request of the Company or the Affiliate, or its counsel, for
depositions, court appearances and interviews by such counsel. The Company shall
reimburse Employee for all reasonable and documented out-of-pocket expenses
incurred by him in connection with such cooperation. To the extent permitted by
law, Employee agrees that he will notify the Board if he is contacted by any
government agency or any other Person contemplating or maintaining any claim or
legal action against the Company or its Affiliate or by any agent or attorney of
such Person. Nothing contained in this Section 27 shall preclude Employee from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law. Payment for expenses to be
reimbursed under this Section 27 may not be made after December 31st of the year
following the year in which the expense was incurred.

 

EMPLOYMENT AGREEMENT PAGE 15



 

 

28.         No Duties; Waiver of Claims. Except to the extent required by any
unwaiveable requirement under applicable law, no employee of the Company (and
none of its Affiliates) shall have any duties or liabilities, including without
limitation any fiduciary duties, to Employee (or any Person claiming by and
through Employee) as a result of this Agreement or any Claim arising hereunder.
To the full extent permitted under applicable law, Employee irrevocably waives
and releases any right or opportunity Employee might have to assert (or
participate or cooperate in) any Claim against any employee of the Company and
any of its Affiliates arising out of this Agreement. This Agreement does not
create, nor shall it be construed as creating, any principal and agent, trust,
or other fiduciary duty or special relationship running from the Company to
Employee.

 

29.         Limitation of Liability. Employee’s sole remedy for any Disputes or
Claims arising from this Agreement or any other agreement, Employee’s employment
or Employee’s relationship with the Company or any of its predecessors,
successors, Affiliates, assigns, owners, investors, agents, directors, officers,
employees, consultants, committees, employee benefit plans and committees,
fiduciaries, representatives, insurers, attorneys, and all Persons acting by,
through, under or in concert with any of them, shall be against the Company.
Employee shall have no claim or right of any nature against any Affiliate or any
owner of the Company or against any existing or former director, officer or
employee of the Company or any of its Affiliates.

 

30.         No Trust or Funding. The Company (and not any of its Affiliates)
will be solely responsible for the payment of the Severance Payment hereunder.
This Agreement shall at all times be entirely unfunded and no provision shall at
any time be made with respect to segregating assets of the Company for payment
of any Severance Payment or other benefit hereunder. This Agreement shall not
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and Employee. Neither Employee nor
any other Person shall have any interest in any particular assets of the Company
(or any of its Affiliates) by reason of the right to receive any payment or
other benefit under this Agreement. To the extent that Employee acquires a right
to receive any payment from the Company pursuant to this Agreement, such right
shall be no greater than the right of any general unsecured creditor of the
Company.

 

31.         Controlling Law. This Agreement shall be governed by and construed
under the laws of the State of Texas. Venue of any litigation arising from this
Agreement or any Disputes relating to this Agreement or Employee’s employment
shall be in the United States District Court for the Southern District of Texas,
or a state district court of competent jurisdiction in Harris County, Texas.
Employee hereby consents and agrees to personal jurisdiction in these courts for
any Dispute relating to or arising out of this Agreement or to Employee’s
employment, and Employee agrees that he shall not challenge personal or subject
matter jurisdiction in such courts for whatever reason.

 

EMPLOYMENT AGREEMENT PAGE 16



 

 

32.         Employee Acknowledgment. Employee acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party. Employee
represents that he is free to enter into this Agreement including, without
limitation, that he is not subject to any restrictive covenant that would
conflict with his duties and covenants under this Agreement.

 

33.         Survival of Certain Provisions. Wherever appropriate to the
intention of the Parties, the respective rights and obligations of the Parties
hereunder shall survive any termination or expiration of this Agreement.

 

34.         Entire Agreement and Amendment. This Agreement constitutes the final
and complete expression of agreement among the parties hereto with respect to
the subject matter hereof, and fully supersedes any and all prior agreements,
understanding or representations between the Company (or any Affiliate) and
Employee pertaining to or concerning the subject matter of this Agreement. No
oral statements or prior written material not specifically incorporated in this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment executed by both Parties, such amendment to become effective
on the date stipulated in it. Employee acknowledges and represents that he did
not rely, and has not relied, on any communications, promises, statements,
inducements, or representations, oral or written, by the Company or any
Affiliate in connection with this Agreement. Employee confirms that he has
relied solely and exclusively on Employee’s own judgment in entering into this
Agreement, and he expressly disclaims that he is owed any duty, including the
duty of good faith and fair dealing, that is not expressly set forth in this
Agreement.

 

35.         Interpretive Matters. In the interpretation of the Agreement, except
where the context clearly otherwise requires:

 

(a)          “including” or “include” does not denote or imply any limitation;

 

(b)          “or” has the inclusive meaning “and/or”;

 

(c)          the singular includes the plural, and vice versa, and each gender
includes each of the others;

 

(d)          captions or headings are for reference purposes only, and they are
not to be considered in interpreting the Agreement;

 

(e)          “Section” refers to a Section of the Agreement, unless otherwise
stated in the Agreement;

 

(f)          “month” refers to a calendar month; and

 

EMPLOYMENT AGREEMENT PAGE 17



 

 

(g)          a reference to any statute, rule, or regulation includes any
amendment thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof, as well as any regulation or other authority issued by the
appropriate governmental entity under, or with respect to, a statute.

 

36.         Counterparts. This Agreement may be executed by the Parties in
multiple counterparts, whether or not all signatories appear on these
counterparts (including via electronic signatures and exchange of PDF documents
via email), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

[Signature page follows.]

  

EMPLOYMENT AGREEMENT PAGE 18



 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date above first written above.

 

  EMPLOYEE:         Signature: /s/ Michael E. Mercer         Name: Michael E.
Mercer         Date: November 17, 2017         Address for Notices:         1001
Fannin       Suite 800       Houston, Tx 77002       COMPANY:       By: /s/ John
B. Walker         Its: Executive Chairman         Name: John B. Walker        
Date: November 17, 2017         Address for Notices:         1001 Fannin      
Suite 800       Houston, Tx 77002

 

[Exhibits A follows.]

 

   

 

 

EXHIBIT A
TO
EMPLOYMENT AGREEMENT

 

CONFIDENTIAL RELEASE AGREEMENT

 

In consideration of the Severance Payment and other consideration described in
that certain Employment Agreement dated as of November 17, 2017 (the “Employment
Agreement”), and as it may be amended thereafter, by and between EV Management,
LLC (the “Company”) and Michael E. Mercer (the “Employee”), this Release
Agreement (this “Agreement”) is made and entered into by the Company and
Employee. The Company and Employee may be individually referred to herein as
“Party” and collectively as the “Parties.”

 

By signing this Agreement, Employee and the Company hereby agree as follows:

 

1.Purpose. Terms used in this Agreement with initial capital letters that are
not defined herein are defined in the Employment Agreement between the Parties.
The purpose of this Agreement is to provide for the orderly termination of the
employment relationship between the Parties, and to voluntarily resolve any
actual or potential disputes or claims that Employee has or might have, as of
the date of Employee’s execution of this Agreement, against the Company and all
of its owners, parents, predecessors, successors, divisions, subsidiaries and
Affiliates, and its and their present and former agents, employees, managers,
officers, directors, attorneys, owners, plan fiduciaries, assigns,
representatives, Employees, consultants, and all other Persons acting by,
through, or in concert with any of them (individually and collectively, the
“Released Parties”). Neither the fact that this Agreement has been proposed or
executed, nor the terms of this Agreement, are intended to suggest, or should be
construed as suggesting, that the Released Parties have acted unlawfully or
violated any federal, state or local law or regulation, or any other duty,
policy or contract.

 

2.Termination of Employment. Effective ___________ (the “Termination Date”),
Employee’s employment with the Company and all of its Affiliates has terminated.

 

3.Termination Benefits. In consideration for Employee’s execution of, and
required performance under, this Agreement, the Company shall provide Employee
with the Severance Payment (as such term is defined in Section 5(b) of the
Employment Agreement). Employee confirms and agrees that he would not otherwise
have received, or been entitled to receive, the Severance Payment or benefits
other than those that are required to be provided under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) or such other laws that cannot
be waived. All payments hereunder shall be net of withholding for applicable
federal, state and local taxes to the extent required by law.

 

4.Waiver of Additional Compensation or Benefits. The Severance Payment to be
paid to Employee constitute the entire amount of compensation and consideration
due to Employee under this Agreement, and Employee acknowledges that he has no
right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement.

 

 A-1 

 

 

5.Neutral Employment Reference. The Company shall provide a neutral employment
reference to any potential employers that consider the employment of Employee or
seek information concerning the reasons for the departure of Employee. The
Company will provide to any such potential employers the identity of the
positions held by Employee and the dates of Employee’s employment with the
Company.

 

6.Tax Consequences. The Company has made no representations to Employee
regarding the tax consequences of any benefits received, or to be received, by
Employee under the Employment Agreement.

 

7.Certain Continuing Obligations. Employee acknowledges and agrees that the
post-termination restrictive covenants and obligations that apply to Employee as
set forth in the Employment Agreement shall survive termination of the
employment relationship and the execution of this Agreement, and Employee shall
continue to fully honor his post-employment obligations.

 

8.Employee Representations. Employee expressly agrees to and acknowledges,
confirms and represents to the following, and intends for the Company to rely
upon the following in entering this Agreement:

 

(1)         The term “Released Parties” means the Company and all of its
Affiliates, and its and their present and former employees, managers, officers,
directors, owners, partners, agents, attorneys, owners, plan fiduciaries,
representatives, and successors and assigns, all other Persons acting by,
through or in concert with any of them (collectively, the “Released Parties”).

 

(2)         Employee has not filed any complaints, charges, claims or actions
against the Company or any of the other Released Parties with any court, agency,
or commission regarding any of the matters related to this Agreement or to his
employment or separation from service with the Company. By executing this
Agreement, Employee hereby waives the right to recover in any proceeding
Employee may bring before the federal Equal Employment Opportunity Commission
(“EEOC”) or any state human rights commission, or in any proceeding brought by
the EEOC or any state human rights commission on Employee’s behalf, against the
Company or any of the other Released Parties.

 

(3)         Employee, by entering into this Agreement, is releasing the Released
Parties from any and all claims that Employee may have against them under
federal, state, or local laws, which have arisen on or before the Release
Effective Date (as defined on the signature page of this Agreement).

 

(4)         Employee, by entering into this Agreement, is waiving all claims
that Employee may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended (i.e., 29 USC § 621 et
seq.), which have arisen on or before the Release Effective Date.

 

 A-2 

 

 

(5)         Employee has reviewed all aspects of this Agreement, and has
carefully read and fully understands this Agreement.

 

(6)         Employee has been hereby advised to consult with an attorney of his
choice before signing this Agreement.

 

(7)         Employee is knowingly and voluntarily entering into this Agreement,
and has relied solely and completely upon his own judgment and, if applicable,
the advice of his attorney before entering into this Agreement.

 

(8)         Employee is not relying upon any representations, promises,
predictions, projections, or statements made by or on behalf of the Company or
any of the other Released Parties, other than those that are specifically stated
in this Agreement.

 

(9)         Employee represents and acknowledges that in executing this Release,
he does not rely, and has not relied, on any prior oral or written
communications, promises, agreements, statements, inducements, understandings,
or representations by the Company or any of the Released Parties, except as
expressly contained in this Agreement. Further, Employee expressly disclaims any
reliance on any prior oral or written communications, promises, agreements,
statements, inducements, understandings, or representations in entering into
this Agreement and, therefore, Employee understands and agrees that he is
precluded from bringing any fraud or similar claim against the Company or any of
the other Released Parties associated with any such communications, promises,
agreements, statements, inducements, understandings, or representations, and he
is hereby entering into this Agreement based on his own independent judgment.

 

(10)        Employee acknowledges that this Agreement shall be binding on
Employee, and on his spouse, heirs, administrators, representatives, executors,
beneficiaries, successors and assigns.

 

(11)        Employee agrees that this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for or
against, either of the Parties.

 

(12)        Employee does not waive any right or claim that initially arose for
the first time after the Release Effective Date.

 

(13)        Employee will receive payment of consideration under this Agreement
that is beyond what Employee was entitled to receive before entering into this
Agreement.

 

(14)        Employee understands and agrees that this Agreement shall not in any
way be construed as an admission by the Released Parties of any unlawful or
wrongful acts whatsoever against Employee or any other Person; and the Released
Parties specifically disclaim any liability to, or wrongful acts against,
Employee or any other Person.

 

 A-3 

 

 

9.Release. Employee, on behalf of himself and his spouse, heirs, administrators,
representatives, executors, beneficiaries, successors and assigns (individually
and collectively, the “Releasing Parties”), hereby fully, unconditionally and
forever releases, acquits and discharges the Released Parties, jointly and
severally, from and against any and all claims, demands, actions, lawsuits,
grievances, liabilities, and obligations of any nature whatsoever that the
Releasing Parties had, have or may ever have against the Released Parties, or
that might be assigned by the Releasing Parties, whether known or unknown, fixed
or contingent, as of the Release Effective Date. Employee acknowledges,
understands and agrees that this Agreement specifically includes, without
limitation, (a) law or equity claims; (b) contract (express or implied) or tort
claims; (c) claims arising under any federal, state or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation or any other form of
discrimination, harassment, hostile work environment or retaliation (including,
without limitation, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act of 1990, the
Americans with Disabilities Act Amendments Act of 2008, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, 42 U.S.C. Section 1981, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Genetic Information and Nondiscrimination
Act of 2008, the Texas Commission on Human Rights Act, the Texas Labor Code,
Section 1558 of the Patient Protection and Affordable Care Act of 2010, the
Consolidated Omnibus Budget Reconciliation Act of 1985, and any other federal,
state or local laws of any jurisdiction); (d) claims under any other federal,
state, local, municipal or common law whistleblower protection, discrimination,
wrongful discharge, anti-harassment or anti-retaliation statute or ordinance;
(e) claims arising under ERISA; or (f) any other statutory or common law claims
related to Employee’s employment or separation from employment with the Company
or its Affiliate. Employee further represents that, as of the Release Effective
Date, he has not been the victim of any illegal or wrongful acts by any of the
Released Parties, including, without limitation, discrimination, retaliation,
harassment or any other wrongful act based on sex, age, race, religion, or any
other legally protected characteristic.

 

The release contained in this Section 9 does not include the following: (a) a
claim for which the facts giving rise to such claim first occurred after the
Release Effective Date; (b) any eligibility to receive continuation of health
care coverage to the extent required under COBRA; (c) any vested benefit under
any employee benefit plan to the extent required by ERISA and the terms of the
plan; (d) any claim for worker’s compensation benefits that is currently pending
as of the Release Effective Date; (e) any right of Employee to be indemnified by
D&O, or the Company or an Affiliate in his capacity as a director, officer or
employee of the Company or any Affiliate during his employment period through
the Termination Date, or as an insured under any applicable liability policy;
(f) any claim challenging the validity of this release under the Older Workers
Benefit Protection Act; and (g) any claim or cause of action by or on behalf of
Employee (or his beneficiary) for (i) any payment or other benefit that is
required under the terms of the Employment Agreement, prior to the receipt
thereof, or (ii) any breach of the Employment Agreement by the Company.

 

 A-4 

 

 

10.Time to Consider Offer of Termination Benefits. Employee shall have, and by
signing this Agreement Employee acknowledges and represents that he has been
given, a time period of at least [insert twenty-one (21) or forty-five (45) as
appropriate] days to consider whether to elect to sign this Agreement, and to
thereby waive and release the rights and claims addressed in this Agreement.
Although Employee may sign this Agreement prior to the end of the applicable
time period (as specified above), Employee may not sign this Agreement on or
before the Termination Date. In addition, if Employee signs this Agreement prior
to the end of the applicable time period, Employee shall be deemed, by doing so,
to have certified and agreed that the decision to make such election prior to
the expiration of the applicable time period is knowing and voluntary and was
not induced by the Company through: (a) fraud, misrepresentation, or a threat to
withdraw or alter the offer prior to the end of the applicable time period; or
(b) an offer to provide different terms or benefits in exchange for signing the
Agreement prior to the expiration of applicable time period.

 

11.Seven Day Revocation Period. Employee may revoke this Agreement at any time
within seven (7) days after he signs it. To revoke the Agreement, Employee must
deliver written Notice of such revocation to the attention of the Chief
Executive Officer, or other person with known authority to receive the
revocation, within seven (7) days after the date that he signs this Agreement.
Employee further understands that if he does not revoke the Agreement within
seven (7) days following its execution (excluding the date of execution), it
will become effective, binding, and enforceable as of the Release Effective
Date.

 

12.Agreement Not to Sue. Except as required by law that cannot be waived,
Employee agrees that he will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other Person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or claim before any court, agency or tribunal
against the Company or any other Released Party arising from, concerned with, or
otherwise relating to, in whole or in part, Employee’s employment or separation
from employment with the Company or an Affiliate, or any of the other matters
discharged and released in this Agreement. Employee further understands and
agrees that if he, or someone acting on his behalf, should file, or cause to be
filed, any such claim, charge, complaint, or action against the Company and/or
any other Released Party, Employee expressly waives any and all rights to
recover any damages or other relief from the Company and/or other Released Party
including, without limitation, costs and attorneys’ fees. Employee further
represents and warrants that he has not filed or lodged, and has no outstanding
claims, including, without limitation, any lawsuits, charges of discrimination,
or administrative proceedings, against the Company or any of the Released
Parties regarding matters that have been released pursuant to this Agreement.

 

 A-5 

 

 

13.Participation in Investigations. Notwithstanding any other provision of the
Agreement to the contrary, the Agreement is not intended to interfere or prevent
Employee from filing a charge or claim with any governmental agency charged with
investigating employment claims, including, but not limited to, the EEOC, or,
from participating in, cooperating with, or providing truthful evidence in
connection with an investigation being conducted by a governmental agency
responsible for investigating employment claims; provided, however, Employee
hereby agrees that such filing or participation does not give Employee the right
to recover any damages or equitable relief (including, but not limited to,
reinstatement, back pay, front pay, damages, and attorneys’ fees) against the
Company or any of the other Released Parties based on his release of claims in
this Agreement. By executing this Agreement, Employee also hereby waives the
right to recover monetary damages in any proceeding he may bring before the EEOC
or any state or local human rights commission or in any proceeding brought by
the EEOC or any state or local human rights commission (or any other agency) on
Employee’s behalf.

 

14.Cooperation. After Employee’s termination of employment, he agrees to
cooperate with the Company on the terms and conditions as set out in the
Employment Agreement.

 

15.Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.

 

16.Relief. It is further understood and agreed that if a violation of any term
of this Agreement is asserted, the Party who asserts such violation shall have
the right to seek specific performance of that term and/or any other necessary
and proper relief as permitted by law or equity, including but not limited to,
damages from any court of competent jurisdiction, and the prevailing Party shall
be entitled to recover its reasonable costs and attorney’s fees. Nothing in this
Agreement will be construed to prevent Employee from challenging the validity of
this Agreement under the Age Discrimination in Employment Act or Older Workers’
Benefit Protection Act. Employee further understands and agrees that if he, or
someone acting on his behalf, files, or causes to be filed, any such claim,
charge, complaint, or action against the Company, any Affiliate, or other
Released Parties, Employee expressly fully waives and relinquishes any right to
recover any damages or other relief, whatsoever, from the Company, its
Affiliates, and/or other Persons, including costs and attorneys’ fees.

 

17.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties, and their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder, but otherwise this
Agreement shall not be for the benefit of any third parties.

  

 A-6 

 

 

18.Entire Agreement. This Agreement sets forth the entire agreement of the
Parties and fully supersedes and replaces any and all prior agreements,
promises, representations, or understandings, written or oral, between the
Company (and any other Released Party) and Employee that relates to the subject
matter of this Agreement. This Agreement may be amended or modified only by a
written instrument identified as an amendment hereto that is executed by both
Parties. Employee acknowledges that in executing this Agreement, Employee does
not rely, and has not relied, upon any oral or written representation, promise
or inducement by the Company and/or any of the other Released Parties, except as
expressly contained in this Agreement.

 

19.Choice of Law and Forum. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO
THE EXTENT PREEMPTED BY CONTROLLING FEDERAL LAW, BUT WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS THAT MIGHT DIRECT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION. ANY ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT, OR
ANY DISPUTE RELATING TO THIS AGREEMENT, MUST BE BROUGHT IN ANY FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION IN HARRIS COUNTY, TEXAS, AND THE PARTIES HEREBY
WAIVE ANY OBJECTION TO SUCH EXCLUSIVE VENUE INCLUDING, WITHOUT LIMITATION, THAT
IT IS INCONVENIENT. For all purposes of this agreement, the term “Dispute” means
any dispute, disagreement, controversy, claim, or cause of action arising in
connection with or relating to this Agreement, the Employment Agreement, or to
Employee’s employment or termination of employment with the Company or any
Affiliate.

 

20.Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

21.Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or any other provision hereof by such Party.

 

 A-7 

 

 

22.Assignment. The Agreement may be assigned by the Company to its successor in
interest, in which case the rights and obligations of the Company under the
Agreement shall inure to the benefit of and shall be binding upon its successor
in interest which shall then be the “Company” Party as referenced herein. Except
as provided in the Agreement, Employee may not assign the Agreement, or any of
his rights or obligations under the Agreement, without the written consent of
the Company. Any attempted assignment by Employee in violation of the Agreement
shall be null and void.

 

23.Amendment. The Agreement may be amended or modified only by a written
instrument identified as an amendment hereto that is executed by both Parties.

 

24.Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

 

[Intentionally blank]

 

 A-8 

 

 

PLEASE READ CAREFULLY BEFORE SIGNING

 

·Employee acknowledges that he has carefully read and understands the terms of
this Agreement and his obligations hereunder.

 

·Employee acknowledges that he has been advised to review this Agreement with an
attorney of his choosing.

 

·Employee acknowledges that he has been given at least [insert twenty-one (21)
or forty-five (45) as appropriate] days to consider whether to sign this
Agreement. Employee acknowledges that if he signs this Agreement before the end
of such period, it will be his personal and voluntary decision to do so.

 

·Employee understands that this Agreement will not become effective or
enforceable until after the 7-day revocation period has expired. The Company
will have no obligations to Employee under this Agreement or the Employment
Agreement if Employee revokes the Agreement during such 7-day period.

 

·This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall be deemed one and
the same instrument.

 

I ACKNOWLEDGE THAT (1) I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, (2) I
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, (3) I AM RELEASING CLAIMS, AND (4) I
AM VOLUNTARILY ENTERING INTO THIS AGREEMENT.

 

[Signature page follows.]

 

 A-9 

 

 

[21407.45]

 

Please review this document carefully as it includes a release of claims.

 

IN WITNESS WHEREOF, Employee has entered into this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf by its
duly authorized officer, to be effective as of the date this Agreement is
executed by Employee as set forth beneath Employee’s signature below (the
“Release Effective Date”).

 

This document was presented to Employee on ______________, 20___.

 

COMPANY   Address for Notice:       By:                                    
Printed Name:             Title:             Date:      

 

Note: Employee may not sign this Agreement on or before his Termination Date.

 

EMPLOYEE   WITNESS             Employee’s Signature   Witness’ Signature      
Printed Name:     Printed Name:         Date:     Title:             Date:      
  Address for Notice:                                        

 

[Signature page ends.]

 

   

 